FILED IN
                                                                                  1ST COURT OFAPPEALS
                                                                                    HOUSTON, TEXAS
Return to:
First Court of Appeals                                                             JUL - 3 2015
301 Fannin Street                                                                GHRIS^gPHERA.
                                                                                   HSiaPHERA. PRINE
Houston, Texas 77002                                                           CLERKl



                                        Case Number
                                      01-15-00041-CR


Apolinar Mafquez Camposano                 §                      COURT OF APPEALS
                                           §                        1ST DISTRICT
The State of Texas                         §                      HOUSTON, TEXAS

                     Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:


       Appellant's appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk's record and the court reporter's record for use in preparing his
pro se response to counsel's brief.
       Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel's Anders brief.


                                           Respectfully submitted,


                                           Pro se Appellant
                                            bft|Wt            Unit, TDCJ # jgliii?
                                               V*IUr4        , Texas noQrXUf


                                    Certificate of Service


       This is to certify that on   L zAh. ZdJL                (Date), a true and correct copy
of the above and foregoing document was served by mail on:

Montgomery County District Attorney's Office,


                                                  Pro se Appellant
kfolhto /Id. CwnfoSAhd
                                    3D--3LH4.2015 Pf^l 1;T
K15ftfM--^f
toOttot Tx- wii-m
                         frfit (^uri of Affei/i
                                                             RECEIVED
                                                     FIRST COURT OF APPEALS
                                                        HOUSTON, TEXAS
                         lUdbh.Tx. 17001                 JUL - 3 2015
                                                     CHRISTOPHER A. PRINE
                                                    CLERK